DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt is acknowledged of Amendments and Remarks filed on 10/05/21. Claims 1 and 9 have been amended, claim 12 has been cancelled and no new claims have been added. Accordingly, claims 1-11 and 13 remain pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.


Claim interpretation
Claims 1, 5 and 12 recite that the prills, microprills or flakes are prepared by flaking, prilling or freezing a liquid or heating a liquid combination. Claims 1 and 5 are product-by-process claims.  According to MPEP § 2113 [R-1], product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Claim 12 is a method of using the product wherein the controlling limitation is the step of administering the solid composition. Therefore, claims are examined based on the product and a method of administering it. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by De La Torre (WO 2007033082). 

De La Torre teach compositions comprising dimethyl sulfoxide (DMSO) (see title and abstract). It is disclosed that the said formulations may be for oral, topical, parenteral, etc administration (see [0040] and [0056]), wherein the oral dosage form may be in a form such as tablets, capsules, pills, dragees, granules, suspensions, syrups, etc (see [0061]). The topical formulation may be in a form such as gels, creams, transdermal patches, etc (see [0062]). The formulations may comprise DMSO alone or in combination with one or more other active agents such as MSM (see [0025], [0039], [0051] and claims 6 and 15). DMSO may be provided in concentrations from about 5% to about 50%. In one embodiment the formulation contained about 50% DMSO (see [0023] and [0043]). It is further disclosed that the exact dosage will be determined, the daily dosage for an adult may be an oral dose of between 0.1 mg and 6000 mg of each ingredient, preferably between 1 mg and 5000 mg, eg. 25 mg. The total daily dosage by oral administration of each ingredient will typically be in the range 1 to 2500 mg. The administration may be daily, weekly or as needed, such as 1-4 times a day (see [0077]). 
De La Torre also disclose that the amount of composition administered will, of course, be dependent on the subject being treated, on the subject’s weight, the severity of the affliction, the manner of administration and the judgment of the physician. The composition may be presented in a pack or dispenser device which may contain one or more unit dosage forms containing the active ingredient (see [0081] and [0082]). 
The said formulations may be manufactured in a conventional manner such as mixing, dissolving, granulating, tableting, etc (See [0058]). 

Claims 1, 3 and 7-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Appleton (US 2006/0281822).

Appleton teach a method for reducing elevated levels of homocysteine in a person comprising the step of administering to said person a nutritional supplement comprising dimethyl sulfone (MSM) (See Abstract). Formulations may be administered orally or topically (see [0002] and [0033]) and that a formulation comprising MSM has been tested for treating symptoms of osteoarthritis (see [0034]). Compositions comprising a therapeutically effective amount of MSM may also comprise, in a therapeutically effective amount, one or more active agents such as DMSO (see [0042]). Oral formulations of MSM comprise from 1 mg to 50,000 mg of MSM, or from 1,000 to 150,000 mg per day, wherein the oral dosage is in a tablet, capsule, pills, etc . 

Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Salim (WO 9405273). 

Salim teach a synergistic composition comprising methylsulphonylmethane (MSM) and dimethylsulphoxide (DMSO) (See abstract and page 2, lines 5-7). The said formulation is administered orally and may be in the form of powder, granule, capsule or tablet (See page 4, 1st and 2nd para). 
Salim discloses that methylsulphonylmethane (MSM) and dimethylsulphoxide (DMSO) are administered at a dosage range of from 10 to 400 mg/kg body weight per day (See page 5, 3rd para). In example 2, a capsule contains powdered MSM and DMSO, wherein the MSM is present at 500 mg. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De La Torre (WO 2007033082) in view of Ahmed et al (US 20040253308). 

De La Torre teach compositions comprising dimethyl sulfoxide (DMSO) (see title and abstract). It is disclosed that the said formulations may be for oral, topical, parenteral, etc administration (see [0040] and [0056]), wherein the oral dosage form may be in a form such as tablets, capsules, pills, dragees, granules, suspensions, syrups, etc (see [0061]). The topical formulation may be in a form such as gels, creams, transdermal patches, etc (see [0062]). The formulations may comprise DMSO alone or in combination with one or more other active agents such as MSM (see [0025], [0039], [0051] and claims 6 and 15). DMSO may be provided in concentrations from about 5% to about 50%. In one embodiment the formulation contained about 50% DMSO (see [0023] and [0043]). It is further disclosed that the exact dosage will be determined, the daily dosage for an adult may be an oral dose of between 0.1 mg and 6000 mg of each ingredient, preferably between 1 mg and 5000 mg, eg. 25 mg. The total daily dosage by oral administration of each ingredient will typically be in the range 1 to 2500 mg. The administration may be daily, weekly or as needed, such as 1-4 times a day (see [0077]). 
De La Torre also disclose that the amount of composition administered will, of course, be dependent on the subject being treated, on the subject’s weight, the severity of the affliction, the manner of administration and the judgment of the physician. The composition may be presented in a pack or dispenser device which may contain one or more unit dosage forms containing the active ingredient (see [0081] and [0082]). 
The said formulations may be manufactured in a conventional manner such as mixing, dissolving, granulating, tableting, etc (See [0058]). 
De La Torre discloses a solid formulation comprising a combination of MSM and DMSO in a form of granules, but lacks disclosure on the particle size. This is known in the art as shown by Ahmed et al.

Ahmed et al teach solid oral dosage forms comprising particles (See abstract).  Disclosed is a solid oral dosage form comprising surface-treated particles comprising (a) modafinil particles, wherein greater than 5% of cumulative total of pretreated modafinil particles have a diameter of 220 mµ or greater, and the pretreated modafinil particles have a median diameter of 70 mµ to about 200 mµ (See [0011]-[0014]). 

It would have been obvious to one of ordinary skill in the art at the time of invention, given the teachings of De La Torre on solid formulations for oral administration comprising DMSO and MSM in a form of granules and tablets, to have looked in the art for the effective and suitable particle size as taught by Ahmed et al with 
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claims 1-5, 7, 9-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De La Torre (WO 2007033082) in view of Mosbaugh et al (US 20080038219).

De La Torre’s teaching are delineated above and incorporated herein. 
De La Torre discloses formulations comprising a combination of MSM and DMSO, but lacks disclosure on the amount of MSM. De La Torre also lacks a specific disclosure on treating inflammatory disorders. However, these limitations are known in the art as evidenced by Mosbaugh et al. 

Mosbaugh et al teach formulations comprising methyl sulfone for treating skin disorders. One said composition comprises a carrier for topical administration in a gel or lotion, a mixture of active agents such as MSM at a concentration range of from 0.2 15% (see [0065]). It is also disclosed that methyl-sulfonyl-methane (MSM) may be coupled with a penetration enhancer. MSM is anti-inflammatory and analgesic and useful for muscle soreness and cramps and improves joint flexibility. The therapeutic dosage range for MSM is 2-10 grams orally per day and 1-5 grams topically (see [0078]).

It would have been obvious to one of ordinary skill in the art at the time of invention, given the teachings of De La Torre on formulations for oral and topical administration comprising an effective amount of DMSO and MSM, to have looked in the art for the effective and suitable amount of MSM as taught by Mosbaugh et al with a reasonable expectation of success in effectively treating patients in need of such treatment. It would have been obvious to have looked at the Mosbaugh et al because effective dosages for both oral and topical administrations are disclosed. 
It also would have been obvious to have extrapolated the use of formulations of De La Torre for treating inflammatory disorders as taught by Mosbaugh et al because the said formulations/compounds are disclosed as suitable and effective in treating inflammations. 
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
  
Claims 1-5, 7-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De La Torre (WO 2007033082) in view of Finkelstein (US 20070237816).
 
De La Torre’s teaching are delineated above and incorporated herein. 
De La Torre lacks a specific disclosure on the amount of MSM in the said formulations and treating inflammatory disorders. These are known in the art as shown by Finkelstein.  

Finkelstein teach formulations comprising acetaminophen and other supplements for treating joint pain. The supplements include MSM (See abstract). The said joint pain may be due to osteoarthritis (See [0005]). The disclosure provides for a caplet or tablet which may comprise a formulation which may comprise, consist essentially of or consist of glucosamine, hyaluronic acid and methylsulfonylmethane ("MSM") for daily use and optionally acetaminophen for acute pain (See [0018]). The dosage per caplet or tablet of methylsulfonylmethane ("MSM") is about 100 mg to about 2 g (See [0019] and claim 1). The said compositions are advantageously useful in preventing or treating joint pain, such as, pain associated with inflammation of the joints, arthritis, osteoarthritis, and other degenerative joint diseases (See [0038]). The said compositions can take the form of tablets, pills, pellets, capsules, capsules containing powders, or any other form suitable for use. A tablet generally refers to a small solid pill containing a measured medicinal dose, usually intended to be taken orally (See [0048]-[0050]). The dosage of methylsulfonylmethane (MSM) may be about about 500 mg, about 650 mg, about 750 mg, about 800 mg, etc (See [0054]). 

It would have been obvious to one of ordinary skill in the art at the time of invention, given the teachings of De La Torre on formulations for oral and topical administration comprising an effective amount of DMSO and MSM, to have looked in the art for the effective and suitable amount of MSM as taught by Finkelstein with a reasonable expectation of success in effectively treating patients in need of such treatment. It would have been obvious to have looked at the Finkelstein because effective dosages of MSM for oral administrations are disclosed. 
It also would have been obvious to have extrapolated the use of formulations of De La Torre for treating inflammatory disorders such as osteoarthritis as taught by Finkelstein because the said formulations/compounds are disclosed as suitable and effective in treating inflammations and pain. 
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
  
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De La Torre (WO 2007033082) in view of Finkelstein (US 20070237816) as applied to claim 1 and in further view of Ahmed et al (US 20040253308). 

De La Torre and Finkelstein’s teaching are delineated above and incorporated herein. 
De La Torre and Finkelstein lack a specific disclosure on the particle size of the solid formulation.  This is known in the art as shown by Ahmed et al.  

Ahmed et al’s teaching are delineated above and incorporated herein.  

It would have been obvious to one of ordinary skill in the art at the time of invention, given the teachings of De La Torre and Finkelstein on solid formulations for oral administration comprising DMSO and MSM in a form of granules and tablets, to have looked in the art for the effective and suitable particle size as taught by Ahmed et al with a reasonable expectation of success in effectively treating patients in need of such treatment.  It would have been obvious to have looked at the Ahmed et al because dosage forms have specificities that influence their effectiveness such as particle size and one of ordinary skill in the art is more than motivated to make the optimum dosage form.  
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claims 1, 3 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salim (WO 9405273) in view of Ahmed et al (US 20040253308). 
Salim teach a synergistic composition comprising methylsulphonylmethane (MSM) and dimethylsulphoxide (DMSO) (See abstract and page 2, lines 5-7). The said formulation is administered orally and may be in the form of powder, granule, capsule or tablet (See page 4, 1st and 2nd para). 
Salim discloses that methylsulphonylmethane (MSM) and dimethylsulphoxide (DMSO) are administered at a dosage range of from 10 to 400 mg/kg body weight per day (See page 5, 3rd para). In example 2, a capsule contains powdered MSM and DMSO, wherein the MSM is present at 500 mg. 
Salim is silent with regard to the particle size of the powders and granules. This was disclosed by Ahmed et al. 

Ahmed et al teach solid oral dosage forms comprising particles (See abstract).  Disclosed is a solid oral dosage form comprising surface-treated particles comprising (a) modafinil particles, wherein greater than 5% of cumulative total of pretreated modafinil particles have a diameter of 220 mµ or greater, and the pretreated modafinil particles have a median diameter of 70 mµ to about 200 mµ (See [0011]-[0014]). 

It would have been obvious to one of ordinary skill in the art at the time of invention, given the teachings of Salim on solid formulations for oral administration comprising DMSO and MSM in a form of powders, granules, capsules and tablets, to have looked in the art for the effective and suitable particle size as taught by Ahmed et al with a reasonable expectation of success in effectively treating patients in need of such treatment.  It would have been obvious to have looked at the Ahmed et al because 
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claim 9-11 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herschler (4,296,104) as evidenced by Herschler (4,477,469) and in view of De La Torre (WO 2007033082).

Herschler ‘104 teach therapeutic dimethylsulfoxide (DMSO) compositions. Dimethyl sulfoxide (DMSO) is a versatile substance that has numerous pharmaceutical and non-pharmaceutical uses (see col. 1, lines 13-16). DMSO is also a known penetration enhancer for chemical agents (see col. 4, lines 56-68). DMSO compositions for topical administration should contain at least 10wt% DMSO to have any beneficial effect. Clinical compositions typically contain at least 40wt% or 50 wt% of DMSO (see col. 6, lines 36-42). An example of a topical formulation comprise 10 or 20 wt% of MSM (see example 11 and 20).
Herschler discloses that urea can be administered with DMSO to an area of tissue inflammation in an amount effective for relieving signs and symptoms of inflammation, to a subject suffering from pain in an amount effective to relieve pain, to a joints with arthritic signs and symptoms in an amount effective to relieve signs and symptoms of arthritis, to subjects suffering from tissue damage in an amount effective to promote the repair of tissue damage, or to mammalian subjects suffering from signs and symptoms of anxiety in an amount effective to relieve signs and symptoms of anxiety, improvement in subjects' conditions are observed (See Col. 5, lines 35-39). The formulations are applied to hand or foot for pain relief (See Example 11).  
To facilitate topical applications, any of the above compositions may include a pharmaceutically acceptable thickening agent to increase the viscosity of a composition. Such thickeners may be used to form creams, lotions, gels, pastes, ointments and suppositories (See Col. 7, lines 47-52).  
As evidenced:
Herschler ‘469 teach that DMSO and MSM can be combined in a composition. It is disclosed that DMSO enhances effectiveness of MSM and MSM reduces side effects of DMSO (See col. 2, lines 56-60). 
 
Teaching of De La Torre are delineated above and incorporated herein. Especially, De La Torre teach solid oral dosage forms comprising DMSO and MSM. 

 does not exemplify a topical formulation comprising about 65% of DMSO and about 25% of MSM, he provides each and every limitation of claims and it would have been obvious to one of ordinary skill in the art at the time of invention to have prepared a formulation from the teachings of Herschler ‘104 comprising higher amounts of DMSO and MSM because it is disclosed the two components are said to be very safe and effective in treating various conditions. Additionally, with regard to the concentration ranges, the courts have held that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). Herschler ‘469 also provides evidence that MSM reduces side effects of DMSO and that typically the two agents are combined in a formulation. 
Additionally, it would have been obvious to one of ordinary skill in the art to have combined the formulations of Herschler ‘104 as evidenced by Herschler ‘469 with that of De La Torre with a reasonable expectation of success because De La Torre teach solid formulations for oral administration comprising DMSO and MSM in a form of granules and tablets, for treating inflammation and pain. It would have been obvious to do so because the combination of oral and topical administration of the said agents would have expedited the treatment and improved patient’s life by removing their pain and inflammation faster and for longer period of time. 
In other words, “It would be prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose in order to form a resultant method that is to be used for the very same purpose; the idea of combining In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980).  

Claims 1-5, 7-11, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Appleton (US 2006/0281822) in view of De La Torre (WO 2007033082) and Herschler (4,296,104).

Appleton teach a method for reducing elevated levels of homocysteine in a person comprising the step of administering to said person a nutritional supplement comprising dimethyl sulfone (MSM) (See Abstract). Formulations may be administered orally or topically (see [0002] and [0033]) and that a formulation comprising MSM has been tested for treating symptoms of osteoarthritis (see [0034]). Compositions comprising a therapeutically effective amount of MSM may also comprise, in a therapeutically effective amount, one or more active agents such as DMSO (see [0042]). Oral formulations of MSM comprise from 1 mg to 50,000 mg of MSM, or from 1,000 to 150,000 mg per day, wherein the oral dosage is in a tablet, capsule, pills, etc form and is administered from once to several times a day. Formulations may be administered every 12 hours (see [0049], [0050], [0051], [0054] and claim 6). 
Appleton lacks disclosure on the amount of DMSO and topical dosage forms. These are known in the art as shown by at least De La Torre and Herschler ‘104. 

De La Torre’s disclosures are delineated above and incorporated herein. Specifically, it is disclosed that the daily dosage for an adult may be an oral dose of between 0.1 mg and 6000 mg of each ingredient, preferably between 1 mg and 5000 mg, eg. 25 mg. The administration may be daily, weekly or as needed, such as 1-4 times a day (see [0077]). 

Herschler ‘104’s teaching are delineated above and incorporated herein.  

It would have been obvious to one of ordinary skill in the art at the time of invention, given the teachings of Appleton on formulations for oral and topical administration comprising an effective amount of MSM in combination with DMSO, to have looked in the art for the effective and suitable amount of oral DMSO as taught by De La Torre and topical amounts as taught by Herschler with a reasonable expectation of success in preparing both oral and topical formulations suitable for effective treatment of patients in need of such treatment.  It would have been obvious to have looked at De La Torre and Herschler because effective dosages for both oral and topical DMSO and MSM for topical administrations are disclosed. 
It further would have been obvious to have prepared a dual formulation comprising an oral formulation and a topical formulation for effective treatment of patients because references have clearly disclosed and suggested both forms of treatment and that in it is not inventive to combine known elements. In other words, this rejection is based on the well established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518. 
not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed.Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (Also see MPEP 2144.05).

Claim 9-11 and 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dr. Jacob’s Web Page, Quality assurance 2004 in view of De La Torre (WO 2007033082).

Dr. Jacob’s web page discloses formulations consisting of MSM and DMSO for topical and oral administration wherein the formulations may comprise about 750 mg (15%) of MSM and about 5 mg (0.1%) of DMSO. The product is sold under the trade name of EXCELSATM (See pages 1 and 2). The formulations are in the form of an oral as every hour.  Dr. Jacob also suggests the oral formulation and topical formulation be used in conjunction. There is little or no odor with the said products (See page 2). 
Dr. Jacob discloses benefits of  MSM and DMSO and DMSO potentiates other agents administered with and that DMSO and MSM are safe and have resulted in very little to no side effects, other than skin irritation and nausea (See page 1). 
Dr. Jacob states that MSM and the combination of MSM and DMSO (as    EXCELSATM), have significant benefit in reducing pain and inflammation (See pages 1 and 3). 
Dr. Jacob’s web page does not disclose higher concentration ranges of DMSO and MSM or the oral formulations being in solid form. However it is known in the art to incorporate higher concentration ranges of the ingredients and to prepare such formulations in solid dosage forms for oral administration, as shown by De La Torre.

De La Torre’s teaching are delineated above and incorporated herein.  

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of De La Torre with Dr. Jacob to arrive at the instant invention. It would have been obvious to do so because Dr. Jacob teaches a product consisting of MSM and DMSO for both oral and topical administration. The advantages of both compounds and their suggested dosages are disclosed. De La Torre also disclose formulations comprising DMSO and MSM and 
Additionally, references provide adequate teachings and guidance on the effective and therapeutic amounts for the active agents, as claimed, but do not disclose the claimed ranges. However optimization of ranges is not support for patentability. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed.Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (Also see MPEP 2144.05). 

In conclusion, it has been established that each and every element of the claims is well known in the art and that there is no evidence of any inventive step. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,839,609 in view of Mosbaugh et al (US 20080038219) or Dr. Jacob’s disclosure. Although the claims at issue are not identical, they are not patentably distinct from each other because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims as the examined claims would have been obvious over the reference claims in view of Mosbaugh et al or Dr. Jacob’s Web disclosure. 
The difference between the recited claims of the instant application and the recited claims of reference patent is that the instant application claims are drawn to a solid oral formulation comprising MSM and DMSO and a method of reducing inflammation and or pain by oral administration, topical administration or both oral and topical administration of the said combination, whereas reference patent claims are drawn to a kit comprising the oral solid formulation and a topical formulation comprising both MSM and DMSO. . 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramirez (Dimethyl Sulfoxide in the treatment of mental patients, XP-002700807). 
Ramirez teach use of Dimethyl sulfoxide (DMSO) in medicine as 1) a potentrant carrier, 2) a local analgesic agent, 3) an anti-inflammatory adjunct, 4) a bacteriostatic agent, 5) a diurectic, 6) a tranqualizer and 7) a potentiator of other compounds. DMSO was used by dermal application in the treatment of arthritis, bursitis, osteoarthritis, pain, inflammation, etc (see last para of page 655 to 656, line 6)  
It is further disclosed that DMSO has a remarkable capacity for penetrating organic membranes including skin. DMSO quickly changes to dimethylsulfide and has a certain special odor. The main metabolite is dimethylsulfone (see last 2 paragraphs on page 656). Additionally Ramirez discloses that DMSO has been well tolerated by humans in 90-100 % concentrations, in doses of 5 to 60 ml per day and administered by dermal applications (see page 657, lines 1-9). 
DMSO is active and well tolerated through oral and parenteral administration as well (see page 660, lines 1-4). 

LifeExtension (XP-002700808).
LifeExtension discloses the multi-purpose compound MSM which is a naturally occurring sulfur compound. It is disclosed that MSM and DMSO provide the source of 85% of sulfur compounds in all living organisms. MSM is rated as one of the least toxic substances in biology and in the body MSM gives up its sulfur to the essential methionine, cysteine and other serum proteins, eventually finding its way into the collagen of skin, joints and blood vessels. Additional benefits of MSM in supplementation include: allergy response to pollen and food is sharply curtailed, control of hyperacidity and relief in constipation.  Tests also showed that oral MSM reduced degeneration of articular cartilage and reduced pain by over 80% (see entire document). 
Response to Arguments
Applicant's arguments filed 10/05/21 have been fully considered but they are not persuasive.
Regarding the rejection of claims rejected under 35 USC 102, for lacking novelty over De La Torre (WO 2007033082), Appleton (US 2006/0281822); and Salim (WO 9405273), Applicant argues against the said rejections under anticipation because the claims are drawn to “a solid oral formulation comprising a homogenous mixture of DMSO and MSM as prills, microprills, or flakes. Further, these prills, microprills, or flakes are prepared by flacking, prilling and/or freezing a liquid combination of DMSO and MSM”. Applicant then Claim 1 has been amended to clarify that the mixture of DMSO and MSM is homogenous. Also important, such a homogenous mixture is prepared by flaking, prilling and/or freezing a liquid combination of DMSO and MSM. Unlike for solid particles, when two liquids are mixed, they necessarily end up being homogenous at a molecular level. Therefore, once such a mixture is flaked, prilled or frozen, the resulting solid mixture is also homogenous at molecular level”. (See Remarks, page 5).
The above arguments are neither persuasive nor commensurate with the scope of claims. Claim 1 is -A solid oral formulation comprising a homogenous mixture of dimethylsulfoxide (DMSO) and methylsulfonylmethane (MSM) as prills, microprills, or flakes, wherein the prills, microprills, or flakes (a) are prepared by flaking flacking, prilling and/or freezing a liquid combination of DMSO and MSM, and (b) stay solid at room temperature-.
The references teach solid oral dosage forms comprising a mixture of DMSO and MSM, wherein the dosage forms include granules, pills, capsules, powders, tablets, etc. 
It is noted that the claim encompasses embodiments wherein the homogenous mixture is not by liquid combination, i.e. by solid mixture in prilling or flaking. It is further noted that one of ordinary skill in the art expects an effective dosage form comprising two or more components to be mixed in the dosage form in a pharmaceutically acceptable homogenous mixture. It is further noted that the specification discloses-- In accordance with several embodiments described herein, MSM can be purified prior to combining it with DMSO. In some embodiments, purification is accomplished by distillation, among other methods. In certain embodiments, DMSO powders or flakes are combined with MSM prill. In other embodiments, DMSO powders or flakes are combined with MSM flakes. In other embodiments, DMSO powders or flakes are combined with MSM powder. In certain a homogenous mixture of DMSO/MSM is produced, while in other embodiments, a non-homogenous mixture results—(See [0091] of PG pub version). 
Accordingly, the Specification supports the argument that solids such as powders can be mixed to create a homogenous mixture. 
Furthermore, neither the claims require a homogenous mixture at molecular level, nor the Specification supports such an argument. In fact the term “homogenous mixture” is only recited once in paragraph [0009]. 
Applicant’s next argument is that “2. The Cited References Do Not Teach a Solid Oral Formulation of a Homogenous Mixture of DMSO and MSM that Stays Solid at Room Temperature” (See Remarks, page 6). 
The above argument is also not found persuasive. All the disclosed solid dosage forms by the prior art, including granules, powders, capsules, pills, etc; stay solid at room temperature.  Applicant has not provided any evidence or showing to support this argument. 
Regarding the rejection of claims under 35 USC 103, Applicant argues that “Various Section 103 rejections are made to the pending claims, over the primary references in combination with certain secondary references. None of the secondary references, Applicant respectfully submits, remedy the deficiency of the primary references as discussed above. Accordingly, the Section 103 rejections are also moot in view of the claim amendments” (See Remarks, page 7).
The argument is not persuasive and does not remove the rejections. As shown above, the primary references properly and adequately teach the claimed subject matter and the missing elements are taught by the secondary references of record.  


Accordingly the said rejection is maintained. 

Claims 1-11 and 13 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/


Mina Haghighatian
Primary Examiner
Art Unit 1616